Opinión disidente del
Juez Asociado Señor Negrón García.
Nuevamente recordamos a E. Couture en su obra ma-gistral Los Mandamientos del Abogado, 9na ed., Buenos Aires, Ed. Depalma, 1986, pág. 46. Allí dijo que “[l]as ver-dades jurídicas como si fueran de arena, difícilmente caben todas en una mano; siempre hay algunos granos que, que-rámoslo o no, se escurren de entre nuestros dedos y van a parar a manos de nuestro adversario”.
rH
Es de correcta juridicidad la sentencia del Tribunal de Circuito de Apelaciones, la cual resuelve que la Moción Su-plementando Otra Solicitud Se Dicte Sentencia presentada por la querellante, Carmen Marín Kuilan, constituyó una enmienda sustancial a las alegaciones de su querella original y, por ende, los querellados Teddy Díaz Fastening Systems, Inc. y otros, tenían derecho a una nueva oportunidad para contestarla en su totalidad.
Si sustituimos el título de la moción supletoria por el de “Querella Enmendada” (apéndice), nos percatamos de que, distinto a la conclusión mayoritaria, ésta fue más allá de sólo añadir cómputos específicos a las cantidades ya recla-madas; por el contrario, enmendó las alegaciones origina-les e incluyó nuevas reclamaciones y remedios. Su conte-nido y sustancia reflejan las alegaciones típicas de la práctica forense, que son necesarias para formular con va-lidez las distintas causas de acción.
*521I-H HH
La Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. sec. 3118 et seq.), que establece un procedimiento sumario para reclamaciones obrero-patronales, no es un esquema procesal férreo, ajeno a las Reglas de Procedimiento Civil ni al debido proceso de ley. Aquellas se aplican supletoria-mente a todo lo que no esté en conflicto con sus disposicio-nes características.(1)
Así, aun cuando la Ley Núm. 2, supra, guarda silencio sobre el trámite que se ha de seguir para enmendar una querella, hemos reconocido la aplicabilidad de las Reglas 13.1 y 13.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, con respecto a las enmiendas a las alegaciones originales. Díaz v. Hotel Miramar Corp., 103 D.P.R. 314, 321-322 (1975); Matos Velázquez v. Proctor Manufacturing Corp., 91 D.P.R. 45 (1964).
Si bien los tribunales estamos obligados a darle un es-tricto cumplimiento al procedimiento sumario instituido por la Ley Núm. 2, supra, ciertamente hemos de reconocer que el debido proceso de ley no le es incompatible ni antagónico. Una vez establecido que la denominada mo-ción supletoria presentada por la querellante Marín Kui-lan realmente fue una enmienda a sus alegaciones de la querella original, Teddy Díaz Fastening Systems, Inc. y otros tenían derecho a que se les notificara de esas enmien-das —Regla 67.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III— para darle la oportunidad de presentar sus alegacio-nes responsivas. Ese derecho queda inmolado con la deci-sión mayoritaria.
Confirmaríamos al Tribunal de Circuito de Apelaciones, no sin antes dejar constancia de nuestra preocupación por *522la mezcla de varios conceptos de naturaleza procesal y sus-tantiva en la opinión mayoritaria. Muy distantes éstos de nuestra misión de pautar con claridad el Derecho.
*523APENDICE A
*524[¿QUERELLA ENMENDADA?]
MtXaoM aUPLBMtBMHDO OM, BOLIOMWIIIO BB P1BBB BlIfflBKra Ala HOHORABLB TRIBUNAL I
Comparece la parts querellante por conducto de su representación legal qua suscriba y muy respetuosamente BZPONI, ALIOA X 80LIGXMI
1. Sa adopta por referencia y se hace formar parte de esta moción, nuestra moción solicitando sa anote rebeldía y se dicte sentencia, fechada y radicada al 13 de junio de 1995.
2. Que la querellante ganaba, según surge del púrrafo tres (3) da la querella, $4.25 la hora y fue despedida el 19 da julio de 1994.
3. Que en la querella se redama que el despido de la querellante se debió a que el patrono discriminó, y/o violó, y/o amenazó centra el querellante, con relación a loa tórainoa y condicionea, compensación, ubicación y beneficios o privilegios del empleo cuando el querellante ofreció o intentó ofrecer testimonio ante un foro administrativo, lo cual está prohibido por las Leyes del Trabajo de Puerto Rico, 29 L.P.R.A. 194a que dispone lo siguiente!
"(a) Mlagón patrono podrA despedir, amenasar, o discriminar aontra un empleado oon relación a loa tirainos, condiciones, compensación, ubicación, beneficios o privilegios del empleo porque el empleado ofresoa o intente ofrecer XKfeflMOfca-s_oor escrito. cualquier testimonio, expresión o información ente un foro legislativo, administrativo o judicial en Puerto Rioo, cuando dictate expresiones no sean de cardoter difamatorio ni constituyan divulgación de información privilegiada establecida por ley.
(bl cualquier persone que alegue una violación a las seos. 194 at seq. de este titulo podrá instar una aoolón civil en aontra del patrono dontro de tras (3) aóos de le fecha an que ocurrió diahe violnción y solicitar se le compense por los dallos reales sufridos, las *525angustias manteles, la restitución an al aupleo, loa aalacloa dejados da devengar, bonefioios y honorarios da abogado. La responsabilidad dal patrono aon relación a los la violación a las disposiciones de dichas aaoolonas."
4. Por lo qua as obligatorio so ordene la restitución an a] empleo, que para al 19 da mayo da 1999, lleva dies (10) Besas Cuan del empleo y por tanto procada sa la compañas en la aantidad d< $14,620.00, ($4.25 x 40 horas - $170.00 x 4.3 semanas ** $731.00) más la penalidad, para un total da $1,462.00 ($731.00 x 2 ■ $1,462.00 x 10 nasas - $14,620.00) Í29 L.P.R.A. l*4a(b) y asimisme dicha cantidad sea aumentada mes tras mea por la suma de $1,462.00, hasta tanto el querellante sea restituido en su empleo a partir de] 19 de mayo da 1995 y se ordene al casa y desista de la uonduote ilegal del querellado.
5. se le compense además en la cantidad de $15,351.00 pox horas extras. (se desglosan de la siguiente manera; $4.25 x 2 (doble) - $8.50 x 10 horas semanales - $85.00 x 4.3 semanas en ur mas - $315.50 x 21 mases (surge del párrafo 3 de la querella que espesó a trabajar el 28 de septiembre de 1989 y fue despedida el 19 de julio de 1994) - $7,675.50 x 2 (penalidad) - $15.351.00.
6. Las cantidades anteriores hacen un sub-total se $39,971.90.,
7. Proceda además, se le compense de acuerdo con la sección 194a(b) [29 L.P.R.A. 194a(b)] por los dados y angustias mentales sufridos como consecuencia dal discrimen y par no haber podido conseguir trabajo, a pasar de las gestiones que ha hecho tal y como se alegó en el párrafo seis (6) de la querella, por la cantidad no menor de $75,000,00 dólares. Asi mismo debe compensársele según dicha legislación, [29 L.P.R.A. 194a(b)] por el doble de la cuantía da daños y angustias mentales.
8. Finalmente procede que este Honorable Tribunal imponga interósea al 9.5* anual según fijado por la Junta Financiera, más una cantidad equivalente al 30* dal total de la sentencia por concepto de honorarios de abogado, según dispuesto en la sección 15 de la Ley Húm. 2 de 17 de octubre de 1961, según enmendado, 32 L.P.R.A. See. 3132 y en la Sección 194a(b), anteriormente citada.
*526POR TODO lo curl, da asta Honorabla Tribunal as solicita Buy respetuosanente, diata santanoia declarando COK LUOAR li presanta noción y provaa da oonfornidad oon cualquier otri > pronunoianianto qua en derecho proceda.
POS TODO LO COAL, da asta Honorabla Tribunal aa aoliciti auy reapatuosaaente, dicta santancia declarando con LUOJIR lu presenta noción y provaa da oonfornidad. con cualquier otro pronunoianianto qua an daraoho proceda.
HMonuoniran «ojotido.
En Bayanón, Puerto Rico, a 14 de junio de 1995.
U-r ALTURAS DI 7UDOIOXUI BMJUIOH, PR 00999 «IB. 799-0191/794-4242 COL. MU. <979
amau-cu

 La See. 3 de la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. see. 3120), dispone, en lo pertinente:
“En los casos que se tramiten con arreglo a la sees. 3118 a 3132 de este título, se aplicarán las Reglas de Procedimiento Civil en todo aquello que no esté en conflicto con las disposiciones específicas de las mismas o con el carácter sumario del procedi-miento establecido por las sees. 3118 a 3132 de este título.” (Énfasis suplido.)